Citation Nr: 1439073	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-22 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for residuals of fractures, 3rd and 4th metatarsals, right foot.

2. Entitlement to an evaluation in excess of 10 percent for residuals of fractures, 3rd and 4th metatarsals, left foot.

3. Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Risa Rohrberger, Esq.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1973 to April 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the VA Regional Office (RO) in Oakland, California.

The Veteran testified before the Board at a September 2013 hearing, via videoconference.  A transcript of the hearing is of record.

Clarification of Issues on Appeal

The Court has held that entitlement to TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the Court's holding in Rice, as well as the Veteran's September 2013 Board testimony and other assertions of entitlement to TDIU in the record, the Board has amended the issues on appeal to include entitlement to TDIU as reflected above.

The Board notes that in the August 2013 BVA Memorandum, the Veteran's representative addresses the issues of service connection for bilateral pes planus, to include as secondary to a service-connected disability, and service connection for a back disorder, to include as secondary to a service-connected disability.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.       

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran seeks an evaluation in excess of 10 percent for residuals of fractures, 3rd and 4th metatarsals, left foot, and an evaluation in excess of 10 percent for residuals of fractures, 3rd and 4th metatarsals, right foot.  The Veteran was afforded a VA examination in November 2012 to address the nature and severity of his service-connected feet disabilities.  The VA examiner's remarks indicate that the Veteran has mild bilateral pes planus.  While the VA examination's heading indicates it is for foot conditions other than flatfoot/pes planus the examiner does not provide any further clarification that the symptoms being described are attributable to the Veteran's service-connected residuals fractures of the right and left foot and not to the nonservice-connected bilateral pes planus.  The Board is precluded from differentiating between symptomatology attributed to two disabilities in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board notes that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  Id.

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, an addendum opinion must be provided to differentiate between the manifestations of the Veteran's service-connected residuals of fractures right and left feet and his nonservice connected bilateral pes planus.    

Additionally, the Veteran has provided a CD containing some VA Medical Center records.  In light of this and the fact that most of the VA treatment records presently associated with the claims file are dated 2010 or earlier, the Board is concerned there may be relevant outstanding VA treatment records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, VA must undertake efforts to acquire these records as they may be material to the Veteran's claims.  See 38 U.S.C.A. § 5103A(b) .
Finally, the appellant's claim for entitlement to a TDIU is inextricably intertwined with the increased rating claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Thus, the issue of entitlement to a TDIU must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records dated January 2010 or later.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2) (2013).  

2. After completing the above, return the claims file to the provider of the opinion contained in the November 29, 2012 VA examination for an addendum opinion.  If unavailable, the claims file should be forwarded to another VA examiner.  If it is determined an additional examination of the Veteran is necessary, one is to be arranged.  The entire claims file must be reviewed by the examiner in conjunction with the examination. 

The examiner is requested to address the following:

Identify which symptoms discussed in the November 29, 2013 VA examination are manifestations of the Veteran's service connected  residuals of fractures, 3rd and 4th metatarsals, right foot, and service connected residuals of fractures, 3rd and 4th metatarsals, left foot, as opposed to manifestations of Veteran's nonservice-connected bilateral pes planus or other nonservice connected condition.  Where it is not possible to distinguish which symptoms are manifestations of a service-connected disability and which are manifestations of a nonservice-connected condition please attribute the symptoms to the service connected disability.  

Further, once you have determined what symptoms are a manifestation of the Veteran's service connected  residuals of fractures, 3rd and 4th metatarsals, right foot, and service connected residuals of fractures, 3rd and 4th metatarsals, left foot, please provide an opinion on the severity of each disability using terms such as "moderate," "moderately severe," or "severe."

The examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's service connected  residuals of fractures, 3rd and 4th metatarsals, right foot, and service connected residuals of fractures, 3rd and 4th metatarsals, left foot cause him to be unable to obtain and retain substantially gainful employment with consideration of his training and experience.

The examiner is requested to provide a complete rationale for any opinion expressed based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



